Citation Nr: 1033436	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-33 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the 
left knee disability prior to April 19, 2006.

2.  Entitlement to an evaluation in excess of 30 percent for the 
left knee disability beginning June 1, 2007.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a left elbow 
disorder has been received.

6.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disorder has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The appellant had active military service from April 1976 to June 
1978.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision issued by the 
Department of Veterans (VA) Affairs Regional Office (RO) in St. 
Petersburg, Florida that, in part, denied an evaluation in excess 
of 20 percent for the left knee disability and denied service 
connection for a cervical spine disorder.  The appellant has also 
appealed the March 2006 rating decision issued by the Department 
of Veterans (VA) Affairs Regional Office (RO) in St. Petersburg, 
Florida that, in part, denied the reopening of the appellant's 
claims for service connection for a low back disorder, a right 
knee disorder and a left elbow disorder.  

In May 2007, a Travel Board hearing was held at the RO before the 
undersigned, who will be rendering the final determination in 
this claim and was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the claims 
file.  

In 2008 and 2009, the Board requested two medical opinions by 
physicians at the Veterans Health Administration.  

In August 2009, the Board remanded the issues listed on title 
page above to the RO for additional development.  The RO 
completed substantial development in the case, continued the 
denial of the claims and returned the matters to the Board.  In 
addition, with respect to the claim for service connection for a 
right knee disability, the RO issued a Statement of the Case.  
Thereafter, the appellant filed a substantive appeal.  Hence, 
that issue is also before the Board on appeal.  

In June 2010, the Veteran submitted additional evidence 
accompanied by a waiver of initial RO review of such evidence.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to April 19, 2006, the left knee 
disability was manifested by moderate recurrent subluxation or 
lateral instability, arthritis, and extension limited to 5 
degrees.  

2.  Since June 1, 2007, the left knee disability is manifested 
primarily by painful motion but without evidence of ankylosis, 
dislocated semilunar cartilage, impairment of the tibia or 
fibula, extension limited to 30 degrees or greater, or tender or 
painful scars.  
3.  While the Veteran has a neurologic condition involving the 
sural sensory and superficial peroneal sensory nerves, the 
condition is related to the Veteran's spine disability and is not 
due to the service-connected left knee disability.  

4.  A cervical spine condition was not shown during service or 
for many years following discharge from service, and a current 
neck/cervical spine disability is not related to an injury during 
service

5.  A right knee disability was first manifest in 1980, over two 
years following discharge from service.  The weight of the 
probative evidence is against a finding that such disability was 
due to the Veteran's active duty service.  

6.  While the Veteran has a current disability manifested by 
severe medial compartment osteoarthritis of the right knee, such 
disability is not otherwise due to or aggravated by the service-
connected left knee disability.  

7.  A claim for service connection for a left elbow disability 
was initially denied by way of a October 1981 rating decision and 
later by an April 1999 decision.  The Veteran did not appeal 
those decisions and they became final.  

8.  A claim for service connection for low back disability was 
initially denied by way of an April 1999 decision.  The Veteran 
did not appeal that decision and it became final.  

9.  Evidence received subsequent to the April 1999 decision that 
denied service connection for a left elbow and low back 
disabilities by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claims or raise a reasonable 
possibility of substantiating the claims.  




CONCLUSIONS OF LAW

1.  For the period prior to April 19, 2006, the criteria for a 
separate 10 percent disability rating for left knee arthritis 
with limitation of extension have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-
5262 (2009).

2.  Since June 1, 2007, the criteria for a disability rating in 
excess of 30 percent for residuals of a total left knee 
replacement have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256-5262 
(2009).

3.  The criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. §§  1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).

4.  The criteria for service connection for a right knee 
disability, to include as secondary to service-connected left 
knee disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).  

5.  The evidence received subsequent to the August 2003 decision 
that denied reopening a claim for service connection for a left 
elbow disability is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (2009).

6.  The evidence received subsequent to the April 1999 decision 
that denied service connection for a low back disability is not 
new and material, and the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) and that the claimant is expected to provide.

In the present case, in May 2003, September 2004, and October 
2009 letters, the RO advised the Veteran of the types of evidence 
that he needed to send to VA in order to substantiate the claims, 
as well as the types of evidence VA would assist in obtaining.  
Specifically, he was advised of what the evidence must show to 
establish service connection, and should the claim for service 
connection be granted how VA would assign an initial disability 
rating and effective date.  In the October 2009 letter, he was 
advised of the criteria to reopen the previously denied claims 
for service connection for left elbow and back disabilities.  
Specifically, he was advised to submit new and material evidence, 
and that his claim was previously denied since the evidence did 
not show evidence of the elbow and back conditions during 
service.  Therefore, he was advised, that the evidence must 
relate to these facts.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006),  

In addition, the Board finds that there has been substantial 
compliance with its August 2009 Remand directive.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As detailed above, he was 
provided notice advising him how to substantiate claims based on 
new and material evidence.  In addition, the RO obtained the 
Veteran's Social Security Administration disability determination 
records, the Veteran was afforded a VA examination of the left 
knee, and the RO provided the Veteran a Statement of the Case 
with respect to the claim for service connection for a right knee 
disability.   

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained identified relevant private 
and VA outpatient treatment records.  As detailed below, he 
underwent a VA examination in connection with the claim for 
service connection for a left knee disability.  With respect to 
the claim for service connection for a cervical spine disability, 
a medical examination is unnecessary.  Although the evidence of 
record shows a clinical diagnosis of cervical spine, there is no 
indication that such was incurred during service.  While VA must 
provide an examination when there is evidence of an event, 
injury, or disease in service, here the only injury or event 
pertains to the left knee condition.  No reference is made to any 
complaints or clinical findings of any cervical spine disorder.   
Under such circumstances, an examination is not required.  
Bardwell v. Shinseki, No. 08-2257 (U.S. Vet. App., August 17, 
2010).  

With respect to the claims to reopen service connection for a 
left elbow and low back condition, VA's duty to provide a medical 
examination is not triggered in the absence of the receipt of new 
and material evidence.  38 C.F.R. § 3.159(C)(4)(iii).  
Nevertheless, VA obtained a medical opinion in 2009 addressing 
the likely etiology of the left elbow condition.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Evaluation of Left Knee Disability 

The Veteran seeks a higher evaluation for the service-connected 
left knee disability.  A review of the record reflects that this 
matter stems from a claim for a higher rating filed in April 
2003.  A 20 percent rating for the left knee disability was in 
effect from the date of the April 2003 original claim for an 
increase until April 18, 2006.  Thereafter, the rating was 
increased to 100 percent for the period from April 19, 2006 until 
May 31, 2007, and a 30 percent evaluation was assigned for the 
period from June 1, 2007 onward.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R.  § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Because this appeal has been 
ongoing for a lengthy period of time, and because the level of a 
veteran's disability may fluctuate over time, the VA is required 
to consider the level of the Veteran's impairment throughout the 
entire period.  In this respect, staged ratings are a sensible 
mechanism for allowing the assignment of the most precise 
disability rating-one that accounts for the possible dynamic 
nature of a disability while the claim works its way through the 
adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 
(2007).

Additionally, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination (to 
include during flare-ups and/or with repeated use), and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 
202, 204-7(1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

A.  Evaluation Prior to April 19, 2006

For the period prior to April 19, 2006, the Veteran's left knee 
is rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, pertaining to knee impairment with 
recurrent subluxation or lateral instability.  Under Diagnostic 
Code 5257, knee impairment with recurrent subluxation or lateral 
instability warrants a 20 percent rating if it is moderate, or a 
30 percent rating if it is severe.  In addition, separate ratings 
may be warranted for arthritis that limits motion under 
Diagnostic Codes 5260 and 5261, pertaining to limitation of 
flexion and extension of the leg, and instability of the knee 
under Diagnostic Code 5257 without violating the rule against 
pyramiding, i.e., rating the same disability or its 
manifestations under different diagnostic codes.  See VAOPGCPREC 
23-97, 62 Fed. Reg. 63,604 (1997).; 38 C.F.R. § 4.14.  

Degenerative arthritis, including osteoarthritis, established by 
X-ray findings is rated according to limitation of motion for the 
joint or joints involved.  Where limitation of motion is 
noncompensable, an evaluation of 10 percent is assigned for each 
major joint (including the ankle and the knee) or group of minor 
joints affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.

The General Counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. § 
4.59. VAOPGCPREC 9-98 (1998).  More recently, the General Counsel 
held that separate rating could also be provided for limitation 
of knee extension and flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).  

For rating purposes, normal range of motion in a knee joint is 
from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, limitation of flexion of a leg 
warrants a noncompensable rating when flexion is limited to 60 
degrees.  A 10 percent rating is warranted if flexion is limited 
to 45 degrees, and a 20 percent rating is warranted if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of a leg is 
noncompensable when extension is limited to 5 degrees.  It also 
warrants a 10 percent rating when it is limited to 10 degrees, a 
20 percent rating when it is limited to 15 degrees, a 30 percent 
rating when limited to 20 degrees, a 40 percent rating when 
limited to 30 degrees, and a 50 percent rating when limited to 45 
degrees.

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability warrants a 10 percent rating 
if it is slight, a 20 percent rating if it is moderate, or a 30 
percent rating if it is severe.

Under Diagnostic Code 5258, dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the joint 
will be rated 20 percent disabling. Under DC 5259, removal of the 
semi lunar cartilage, if symptomatic, will be rated 10 percent 
disabling.

The Veteran underwent a VA examination of the left knee in August 
2003.  A physical examination revealed full flexion and extension 
of the knee.  There was no instability in the knee due to 
subpatellar crepitus or pain.  Despite this finding, the examiner 
noted the knee would occasionally give away.  There was pain on 
full flexion and extension.  In addition, there was tenderness in 
the olecranon area to palpation.  The diagnosis was degenerative 
arthritis of the knee.  

These findings do not support the assignment of a higher rating.  
They do not reveal severe recurrent subluxation or lateral 
instability.  In addition, they do not reveal compensable or even 
noncompensable levels of limited flexion or extension.  Thus, 
while some degree of instability was noted, the Board finds that 
instability is not "severe" so as to approximate the criteria 
for a 30 percent rating under Diagnostic Code 5257.  

A VA examination in September 2005 noted the Veteran's reports of 
constant pain in the left knee, rated at "4" out of "10".  
There were also reports of weakness, stiffness, heat, 
occasionally giving away, and locking.  There was no swelling.  
Flare-ups occurred whenever he stood up to walk and were relieved 
with Motrin.  He used knee braces and a cane.  A physical 
examination revealed mild crepitus but no ligamentous 
instability.  There was a slight laxity of the medial collateral 
ligament.  Repeated motions produced pain and he was diffusely 
tender over the entire joint.  Testing revealed flexion to 110 
degrees and extension limited to -5 degrees.  X-rays revealed 
mild degenerative changes.  

These examination findings do not reveal evidence consistent with 
a 30 percent evaluation under Diagnostic Code 5257.  Again, 
severe recurrent subluxation or lateral instability was not 
approximated.  There were, however, complaints of pain, reports 
of flare-up, and physical examination findings of arthritis 
coupled with extension limited to 5 degrees.  These findings 
would support a separate 10 percent evaluation under Diagnostic 
Code 5003, for arthritis with painful motion and limited 
extension.  

The Board has reviewed the Veteran's VA outpatient treatment 
records for the period since the September 2005 VA examination 
but prior to his total knee replacement surgery.  The Board has 
also reviewed the Social Security Disability determination 
records.  They do not contain, however, complaints or findings 
indicative a higher level of disability.  The Board has also 
considered whether a higher rating is warranted based on 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain.  38 C.F.R. §§ 4.40, 
4.45.  Here, pain is a component of the left knee disability and 
is contemplated in the separate 10 percent rating assigned 
herein.  Pain did not limit range of motion to such an extent as 
to approximate the criteria for a higher rating.  Weakened 
movement, excess fatigability, and incoordination were not shown.  

B.  Evaluation Since June 1, 2007

As noted, in April 2006, the Veteran underwent a total left knee 
replacement.  A temporary total rating was in effect from April 
19, 2006, until May 31, 2007.  Thus, the Board will focus on the 
rating for the period since June 1, 2007.  

For the period since June 1, 2007, the Veteran's left knee 
disability is rated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055, pertaining to prosthetic 
replacement of the knee joint.  Under that Code, replacement of 
the knee joint with a prosthesis warrants a 100 percent 
evaluation for a one-year period following implantation of the 
prosthesis.  This period commences at the conclusion of the 
initial grant of a total rating for one month following hospital 
discharge pursuant to 38 C.F.R. § 4.30.  Thereafter, a 60 percent 
evaluation is warranted if there are chronic residuals consisting 
of severely painful motion or severe weakness in the affected 
extremity.  With intermediate degrees of residual weakness, pain 
or limitation of motion, the disability will be rated be rated by 
analogy to diagnostic codes 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.

Diagnostic Code 5256 pertains to ankylosis of the knee.  
Ankylosis is defined as "immobility and consolidation of a joint 
due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Under Diagnostic Code 5261, 
limitation of extension is rated 40 percent disabling when 
extension is limited to 30 degrees.  Under Diagnostic Code 5262, 
nonunion of the tibia and fibula with loose motion, requiring a 
brace, is rated 40 percent disabling.  

Following the Veteran's total knee replacement, the treatment 
reports reflect complaints of knee pain but without reference to 
any severe weakness.  Records in 2007 reflect consideration of 
additional surgery to conduct patellar resurfacing.  During a VA 
examination in December 2009, chronic residuals included pain and 
decrease in sensation.  There was no tenderness to palpation, 
redness, or heat.  There was no instability or weakness.  There 
was no evidence of muscle atrophy.  In short, the criteria for a 
60 percent rating under Diagnostic Code 5055 are not met.  In 
terms of other residuals, the left leg flexed to 150 degrees, 
although pain was present.  He could perform 115 degrees of 
active motion.  Extension, while limited during the September 
2005 examination before the total knee replacement, was now full.  

While the examiner did note surgical scars, the scars were not 
tender and did not result in any underlying tissue loss, keloid 
formation, or adhesions.  They were not disfiguring and did not 
result in any impairment of function.  Thus, a separate rating is 
not warranted for the surgical scars.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

In addition, there was no evidence of ankylosis, severely limited 
extension, or  nonunion of the tibia and fibula.  Hence, higher 
ratings are not warranted under Diagnostic Codes 5256, 5261, or 
5262.  

In addition, the Board has considered whether the left knee 
disability results in a separately compensable neurologic 
disability.  In this respect, while the Veteran reported a 
diffuse loss of sensation from the thigh down to the dorsum of 
the foot, electrodiagnostic testing conducted in 2010 revealed no 
abnormal findings involving the peroneal nerve.  While the study 
showed some abnormal findings involving the sural sensory and 
superficial peroneal sensory nerves, those findings were 
attributed to his spine disability and not to the service-
connected left knee condition.  

For the foregoing reasons, the Board finds that the Veteran is 
entitled to a separate 10 percent rating for limitation of 
extension, for his left knee disability,  for the period prior to 
April 19, 2006, and that the claims for increased ratings for his 
left knee disability must otherwise be denied.  In reaching these 
conclusions, the Board has applied the benefit-of-the-doubt 
doctrine in granting a separate 10 percent rating for limitation 
of extension of the left knee for the period prior to April 19, 
2006; however, the Board finds that the preponderance of the 
evidence is against each of the remaining aspects of these 
increased rating claims.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).   

III.  Cervical Spine and Right Knee Claims

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See 38 C.F.R. § 3.303(a); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2008), 
entitlement to service connection may be established by two other 
means-chronicity and continuity of symptomatology.  Chronicity is 
established if the appellant can demonstrate (1) the existence of 
a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).

Where a veteran manifests certain chronic diseases, including 
arthritis, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran alleges that the same in-service injury that caused 
the left knee disability also resulted in a cervical spine and 
right knee disabilities.  Specifically, he states that he was on 
guard duty at Spandau Prison in Germany when he fell on ice 
injuring the knee and back.  Alternatively, he alleges that the 
right knee condition was aggravated by the service-connected left 
knee disability.  

The Board has carefully considered the Veteran's allegation but 
finds that the preponderance of the evidence is against the 
claims.  First, while the injury to the left knee is well 
documented in the service treatment records, they contain no 
reference to any complaints or findings of any cervical spine or 
right knee disability.  Physical Evaluation Board findings during 
service noted that the Veteran should be discharged on the basis 
of the left knee injury but again made no reference to any 
cervical spine or right knee injury.  

Thus, the absence of evidence in service of a right knee or 
cervical spine condition is a factor that weighs against the 
Veteran's testimony.  

There is evidence of a right knee disability shortly following 
service.  In this respect, in August 1980, some two years after 
discharge from service, the Veteran underwent a arthroscopy and 
removal of loose bodies from his right knee.  The hospital 
summary notes that he had an osteochondral defect of the medial 
femoral condyle of the right knee.  The hospital summary includes 
a history that includes the Veteran's contentions that he injured 
them when he fell from a wall while on guard duty.  

The physical findings at that time did not document arthritis.  
Thus, the provisions of law that allow for presumptive service 
connection for arthritis if documented within the first post-
service year are not for application.  38 C.F.R. § 3.309.  

Current records show a right knee condition manifested by 
degenerative arthritis, chondromalacia patellae, and possible 
recurrent chondral bodies of the knee, and osteochondritis  
dissecans.  

While the Veteran's lay testimony linking a current knee 
condition to service is outweighed by the service treatment 
records showing no treatment for the right knee or cervical spine 
disability, VA has requested numerous medical opinions to help 
resolve the question as to the most likely etiology of the right 
knee disability.  In sum, however, these medical opinions weigh 
against the claim.  

For example, in August 2008, a VA examiner opined that it would 
be speculative to link osteochondritis dissecans with arthritis 
to the Veteran's military service.   He noted that the onset of 
arthritis was more likely than not a manifestation of the 
osteochondritis dissecans that first became apparent in 1980.  

In 2009, another VA examiner offered another theory as to the 
etiology of the current disability.  He opined that the Veteran 
had bilateral asymptomatic osteochondritis dissecans lesions as a 
child before his growth plates closed.  He was asymptomatic until 
the fragment displaced.  He stated that there was evidence that 
the left knee displaced during service in 1977 but it was not 
until 1980 when there was evidence that the right knee displaced.  
He noted that the displacement episodes were not necessarily 
related to a traumatic event.  

These opinions constitute the most probative evidence on the 
question of whether the right knee condition was incurred during 
service.  Numerous Social Security disability records have been 
reviewed but they do not contain a medical opinion addressing 
this question.  

The Board has also considered whether the left knee causes or 
aggravates the right knee condition.  Other than the Veteran's 
unsubstantiated opinion, the medical evidence of record does not 
support this conclusion.  Neither the VA and private outpatient 
treatment records nor the Social Security disability records 
include competent evidence linking the left knee disability to 
the right knee.  In addition, the 2009 VA's examiner's opinion 
does not suggest any relationship between the left and the right 
knee disabilities.  

Turning to the cervical spine claim, as noted the disability was 
not noted during service, nor was arthritis of the spine found 
within the first post-service year.  While the Veteran has a 
current neck/cervical spine disability it is not shown to be 
related to an injury during service.  The only evidence linking 
the disability to service comes from the Veteran.  As noted, his 
statement are afforded less probative weight than the service 
treatment records which showed no complaints of a neck condition 
during service.  

In addition, in some of the statements of record, he attributed 
the injury to a parachuting accident during service.  His service 
records make no mention of parachute training, let alone a 
parachuting injury.  Thus, his lay statements regarding service 
incurrence of a cervical spine injury are not credible.  

In sum, because the preponderance of the evidence is against the 
claims, the benefit of the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

IV.  Left Elbow and Low Back Claims

The appellant's claim for service connection for a left elbow 
disorder was originally denied in an October 1981 rating decision 
issued by the Boston RO.  The RO found that the Veteran's service 
treatment records were silent as to any left elbow disability.  
The appellant was notified of the denial in December 1981, but he 
did not appeal the denial.  No collateral challenge of that 
rating decision been raised by the appellant.  

The left elbow claim was again denied in a rating action issued 
by the Columbia, South Carolina RO in April 1999.  Again, he was 
advised that there was no evidence of a left elbow condition 
during service.  The appellant was notified of the denial in that 
same month, but he did not appeal.  Reopening of the left elbow 
claim was denied by the St. Petersburg RO in rating decisions 
issued in October 2001, and August 2003; denial notices were 
issued in the same months as the rating decisions, but the 
appellant did not appeal either denial.  

The appellant's claim for service connection for a low back 
disorder was originally denied in an April 1999 rating decision 
issued by the Columbia, South Carolina RO.  He was advised that 
although the service treatment records showed evidence of 
treatment for low back pain in 1977, it did not result in a 
chronic disability, nor was there evidence linking a current low 
back disability to service.  The appellant was notified of the 
denial in that same month, but he did not appeal. No collateral 
challenge of that rating decision been raised by the appellant.  
The April 1999 rating decision, therefore, represents the last 
final action on the merits of the direct service connection 
claim.  Glynn v. Brown, 6 Vet. App. 523 (1994).  

In its March 2006 rating action, the St. Petersburg RO indicated 
that the appellant's claims of entitlement to service connection 
for a left elbow disorder and a low back disorder had been denied 
because no new and material evidence had been submitted.  
Thereafter, the RO, in its October 2006 Supplemental Statement of 
the Case (SSOC), apparently reopened and decided these two issues 
on the merits. Notwithstanding the RO's decision to address the 
issues on the merits, the preliminary question of whether a 
previously denied claim should be reopened is a jurisdictional 
matter that must be addressed by the Board before the Board may 
consider the underlying claim on its merits.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the 
issues before the Board involve the threshold question of whether 
new and material evidence has been received in connection with 
the left elbow and low back service connection claims, and the 
issues are as set out on the title page.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence. 38 
U.S.C.A. § 5108.  For applications to reopen filed after August 
29, 2001, as was the application to reopen the claims in this 
case, new and material evidence means evidence not previously 
submitted to agency decisionmakers; which relates, either by 
itself or when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which is 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed. 
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness). 

The Board has reviewed the evidence of record but finds that new 
and material evidence has not been received sufficient to reopen 
the claims.  Turning first to the claim for a left elbow 
disability, the Veteran continues to attribute a current elbow 
condition to the fall while serving on guard duty during service.  
He has also attributed it to a parachuting injury.  His 
contentions regarding service incurrence were previously 
considered by the RO and thus, are not new and material.  The 
Veteran also supplied VA hospital records dated in 1980.  These 
records are duplicates, were previously considered by the RO, and 
are not new.  

With respect to both the elbow and the back claim, other records 
associated with the claims file include VA and private outpatient 
treatment records, Social Security Disability determination 
records, and results of VA examinations.  The recent treatment 
records document ongoing medical treatment for disabilities 
including an elbow and back condition.  As such, these medical 
records are not new and material.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence that merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter of 
medical nexus, does not constitute new and material evidence].

Unfortunately, these records do not relate to an unestablished 
fact essential to the grant of service connection.  That is, they 
do not provide supportive evidence that the left elbow condition 
was incurred during service, or provide evidence that the Veteran 
had a chronic back condition during service or that a current low 
back condition is related to such service.  

Moreover, the VA opinion supplied in 2009 provides negative 
evidence against the claim for service connection for a left 
elbow disability.  In this regard, the examiner noted no evidence 
of a left elbow condition during service, and while conceding 
that the etiology was "more difficult to explain" could not 
provide a medical opinion linking such to the Veteran's active 
duty service.  

In sum, the Board has considered the evidence received since the 
last denial but finds that it is not new and material requiring 
the claims to be reopened.  While the Board has considered the 
Veteran's statements indicating his belief that the current 
conditions are due to an injury during service, in Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to reopen a 
claim under 38 U.S.C.A. 5108."




ORDER

For the period prior to April 19, 2006, a separate 10 percent 
rating for limitation of extension of the left knee is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  

A rating in excess of 20 percent for service-connected left knee 
disability based on recurrent subluxation or lateral instability 
for the period prior to April 19, 2006, is denied.  

Since June 1, 2007, a rating in excess of 30 percent for service-
connected residuals of a total left knee replacement disability 
is denied.  

Entitlement to service connection for cervical spine disability 
is denied.  

Entitlement to service connection for a right knee disability is 
denied.  

In the absence of new and material evidence, the petition to 
reopen service connection for a left elbow disability is denied.  

In the absence of new and material evidence, the petition to 
reopen service connection for a low back disability is denied.  



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


